Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronay, US20050042976.
Regarding claims 1 and 6, Ronay discloses a polishing layer having a polishing surface for polishing or planarizing the substrate (Ronay teaches a polishing pad inherently having a polishing surface); a polymeric matrix forming the polishing layer (polymeric matrix, Fig 3), the polymer matrix forming the polishing layer (Fig 3), the polymer matrix being a first polymer (Paragraph 0029), the first polymer being hydrophilic (paragraph 0029 due to incorporation of polyurethane similar to applicants would inherently be hydrophilic) as measured with distilled water at pH of 7 at a surface roughness of 10 micro m rms after soaking in distilled water for five minutes (wherein the measurement method does not further limit the structure of  composite therefore the Ronay would be capable of having measured with distilled water at pH of 7 at a surface roughness of 10 micro m rms after soaking in distilled water for five minutes  ) and the first polymer not being a fluoropolymer (paragraph 0029); cationic fluoropolymer particles embedded in the polymeric matrix (solid lubricant particles ,Fig 3 and paragraph 0023 wherein fluropolymer disclosed by Ronay is selected from PTFE, FEP, PFa, PVDF, ECTFE being cationic fluoropolymer as disclosed by applicant), the cationic fluoropolymer particles having nitrogen containing end groups (paragraph 0028), the nitrogen containing end groups concentrating at the surface of the cationic fluoropolymer particles (paragraph 0028), the cationic fluoropolymer particles having a cationic zeta potential as measured in distilled water at a pH of 7 and wherein the cationic fluoropolymer particles can increase polishing removal rate of substrate on a patterned wafer when polishing with slurries containing anionic colloidal silica.  (inherently Ronay’s lubricant particles have cationic zeta potential  and furthermore the measurement method does not further limit the structure of composite without further positive structural limitation)
Regarding claims 3 and 8, Ronay discloses each and every limitation set forth in claims 1 and 6.  Furthermore, Ronay discloses the cationic fluoropolymer particles attract negatively charged abrasive particles at a pH 7 at the polishing surface. (the cationic fluoropolymer particles disclosed by Ronay are capable of attracting negatively charged abrasive particles at a pH 7 at the polishing surface)
Regarding claims 4 and 9, Ronay discloses each and every limitation set forth in claims 1 and 6. Furthermore, Ronay discloses the cationic fluoropolymer particles cover less than all of the polishing surface.  (Fig 3)
Regarding claims 5 and 10, Ronay discloses each and every limitation set forth in claims 1 and 6. Furthermore, Ronay discloses slicing the polishing pad below the polishing layer and parallel to the polishing layer leaves one end of the cationic fluoropolymer particles anchored in the polymeric matrix while the other end can plastically deform at least 100% in elongation. (one of ordinary skill in the art would be able to slice the polishing pad disclosed by Ronay such that slicing the polishing pad below the polishing layer and parallel to the polishing layer leaves one end of the cationic fluoropolymer particles anchored in the polymeric matrix while the other end can plastically deform at least 100% in elongation)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronay, US20050042976.
Regarding claims 2 and 7,  Ronay discloses each and every limitation set forth in claims 1 and 6. However, Ronay does not disclose the cationic fluoropolymer embedded in the polymeric matrix covers represents to 2 to 30 volume percent of the polymer polymer composite polishing pad. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporated cationic fluoropolymer embedded in the polymeric matrix covers represents to 2 to 30 volume percent of the polymer polymer composite polishing pad , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723